Case: 15-15357     Date Filed: 10/05/2016   Page: 1 of 4


                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 15-15357
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:09-cr-20264-JLK-6


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

FRANTZ STERLIN,

                                                               Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (October 5, 2016)

Before MARTIN, ANDERSON, and DUBINA, Circuit Judges.

PER CURIAM:

      Franz Sterlin, a federal prisoner proceeding pro se, appeals the district

court’s denial of his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2)
              Case: 15-15357     Date Filed: 10/05/2016    Page: 2 of 4


and Amendment 782 to the sentencing guidelines. After Sterlin was convicted on

four counts of possession with intent to distribute five grams or more of cocaine

base, in violation of 21 U.S.C. § 841(a)(1), the sentencing court found that he was

a career offender, pursuant to U.S.S.G. § 4B1.1. Thus, his total offense level was

37 and his guideline range was 360 months to life imprisonment. The district court

varied downward from the guideline range and sentenced Sterlin to 192 months’

imprisonment. Sterlin now argues that because the district court did not sentence

him within the career-offender guideline range, he is therefore entitled to a reduced

sentence under Amendment 782. He requests a reduction of his sentence

equivalent to a two-point reduction in his offense level. He argues that the district

court did not declare that he was a career offender, and now the court may not do

so.

                                          I.

      We review the district court’s conclusions about the scope of its legal

authority under § 3582(c)(2) de novo. United States v. Colon, 707 F.3d 1255, 1258

(11th Cir. 2013). A district court may modify a defendant’s term of imprisonment

if the court sentenced the defendant based on a sentencing range that has

subsequently been lowered by the Sentencing Commission. 18 U.S.C. §

3582(c)(2). When the district court considers a § 3582(c)(2) motion, it must first

recalculate the guideline range under the amended guidelines. United States v.


                                          2
              Case: 15-15357    Date Filed: 10/05/2016   Page: 3 of 4


Bravo, 203 F.3d 778, 780 (11th Cir. 2000). When recalculating the guideline

range, the district court can only substitute the amended guideline and must keep

intact all other guidelines decisions made during the original sentencing. Id. A

defendant is eligible for a sentence reduction under § 3582(c)(2) when an

amendment listed in U.S.S.G. § 1B1.10(d) lowers the guideline range that the

sentencing court calculated prior to any departure or variance. U.S.S.G. § 1B1.10,

comment. (n. 1(A)).

      Amendment 782 provides a 2-level reduction in the base offense levels for

most drug quantities listed in the Drug Quantity Table in U.S.S.G. § 2D1.1(c) and

is listed under § 1B1.10(d). U.S.S.G. App. C, amend. 782. Even so, a district

court is not authorized to reduce a defendant’s sentence under § 3582(c)(2) where a

retroactively applicable guidelines amendment reduces his base offense level but

does not alter the guideline range upon which his sentence was based. United

States v. Moore, 541 F.3d 1323, 1330 (11th Cir. 2008). Specifically, when a drug

offender is sentenced under the career-offender guideline in § 4B1.1, the guideline

range upon which his sentence is based is calculated from § 4B1.1, not § 2D1.1.

United States v. Lawson, 686 F.3d 1317, 1321 (11th Cir. 2012). Because an

amendment to § 2D1.1 does not affect a career offender’s guideline range, he is

ineligible for a sentence reduction under § 3582(c)(2) based on an amendment to




                                         3
              Case: 15-15357     Date Filed: 10/05/2016   Page: 4 of 4


that guideline. Id. (affirming the denial of a sentence reduction under Amendment

750 to the Sentencing Guidelines).

                                              II.

      We conclude from the record that the district court did not err in determining

that Sterlin was ineligible for a sentence reduction because Amendment 782 did

not lower his applicable guideline range. Amendment 782 did not affect Sterlin’s

guideline range because the district court determined his total offense level and

guideline range under the career-offender guideline in § 4B1.1, not § 2D1.1.

Although Sterlin argues that he was not sentenced as a career offender, the district

court accepted the PSI’s career-offender determination and its guideline range

before granting Sterlin a downward variance. Therefore, because the district court

correctly concluded that Sterlin was ineligible for a sentence reduction based on

Amendment 782, we affirm its order denying Sterlin’s motion.

      AFFIRMED.




                                          4